DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
This action is responsive to the following communication: the Amendment filed March 18, 2021.

Claims 1-20 are pending in the application.  Claims 19-20 are withdrawn as they are directed to a non-elected invention.  Claims 1 and 11 are independent claims.

Response to Arguments
Applicant's amendments filed March 18, 2021 overcome the previously applied rejections under 35 U.S.C. 112, 102, and 103.  However, new rejections under 35 U.S.C. 102 and 103 are made below in view of Applicant’s to the claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-8 are rejected under 35 U.S.C. 103 as unpatentable over U.S. Patent No. 9,412,650 B2 to Chen et al. (referred to hereafter as “Chen”).

Regarding claim 1, Chen teaches a semiconductor device {Figure 4C, for example}, comprising: a substrate {110}; a plurality of first set conductive elements {470, 476} 
Although Chen does not state that the substrate 110, the Chen “disclosure relates generally to semiconductor structures, and more particularly, to methods of forming a gap-containing interconnect structure” (column 1, lines 65-66).  It thus would have been obvious to combine the Chen device over a semiconductor substrate in order to provide an interconnect structure to such a semiconductor substrate.

Regarding claim 2 (that depends from claim 1), Chen teaches a first sealing layer {190}, wherein the first sealing layer {190} is positioned above the plurality of first set conductive elements {470, 476}.  

Regarding claim 3 (that depends from claim 1), Chen teaches the plurality of first set conductive elements {470, 476} are formed of metal, metal alloy, silicate, silicide, polysilicon, or amorphous silicon {column 5, lines 43-46}.

Regarding claim 4 (that depends from claim 1), Chen teaches the plurality of first set supporting pillars {the pillar extending up from 150 between 470 and 476; and the pillars of 160 on the other sides of 470 and 476} are formed of an undoped oxide {“USG” (column 7, lines 24-37)}.

Regarding claim 5 (that depends from claim 2), Chen teaches the first sealing layer {190} is formed of silicon oxide, silicon nitride, spin-on glass, silicon oxynitride, or silicon nitride oxide {column 9, lines 17-20}.

Regarding claim 6 (that depends from claim 1), Chen Figure 4C shows a width of one of the plurality of spaces {484, 488} is less than or equal to one-fourth of a horizontal distance between an adjacent pair of the plurality of first set conductive elements {the horizontal distance between 470 and 476 at the bottom of 470}.

Regarding claim 7 (that depends from claim 1), Chen teaches the plurality of first set supporting pillars {the pillar extending up from 150 between 470 and 476; and the pillars of 160 on the other sides of 470 and 476} and the plurality of insulating blocks {150 between 470 and 476, and the 150s on the other sides of 470 and 475} are made of undoped oxide {“USG” (column 7, lines 24-37)}.


Regarding claim 8 (that depends from claim 7), Chen shows a conductive via 478 between the conductive element 476 and where the substrate would be expected.  It would have been obvious to have a plurality of conductive elements 470 and 476 and 478 rather than the three shown so that many devices could be connected in the device.  It thus would have been obvious to have a plurality of first conductive vias (like 478), wherein the plurality of first conductive vias are disposed between the plurality of first set conductive elements and the semiconductor substrate and electrically connected to the plurality of first set conductive element.  Chen Figure 4C shows a horizontal distance between one of the plurality of first conductive vias {478} and an adjacent one of the plurality of spaces {the space directly adjacent to 478} is less than about 50 nm.


Claims 9-18 are rejected under 35 U.S.C. 103 as unpatentable over Chen in view of U.S. Published Patent Application No. 20150287676 A1 to Rha et al. (referred to hereafter as “Rha”).

Regarding claim 9 (that depends from claim 2), Rha shows that it was known to have the first sealing sealing layer {11} comprises a plurality of protrusions occupying top portions of the plurality of spaces {layer has protrusions that occupy top portions of the plurality of spaces}.  It would have been obvious to one of ordinary skill in the art to substitute the Rha sealing layer with protrusions for the Chen sealing layer as the 

Regarding claim 10 (that depends from claim 9), Rha teaches a bottom end of the plurality of protrusions {the portions of 11 extending downward} is lower than a top end of the plurality of first set conductive elements.

Regarding claim 11, Chen teaches a semiconductor device {Figure 4C, for example}, comprising: a substrate {110}; a first conductive element {470} positioned above the semiconductor substrate; a second conductive element {476} positioned above the substrate and separated from the first conductive element; an insulating block {150 between 470 and 476} positioned above the semiconductor substrate and between the first conductive element and the second conductive element; a first supporting pillar {the pillar extending up from 150 between 470 and 476} positioned above the insulating block and between the first conductive element and the second conductive element; a first space {484} positioned above the insulating block and between the first conductive element and the first supporting pillar; and a second space {486} positioned above the insulating block and between the second conductive element and the first supporting pillar.
Wherein the first space {484} is in contact with a sidewall of the first conductive element {470} and a sidewall of the first supporting pillar, and the second space {486} is in contact with a sidewall of the second conductive element {476} and another sidewall of the first supporting pillar.


Chen Figure 4C does not appear to explicitly show a third conductive element positioned above the semiconductor substrate and opposite to the first conductive element with the second conductive element interposed therebetween.  However, it would have been obvious to one of ordinary skill in the art to have many conductive elements like elements 80 so that more connections could be made.  For example, Rha 2A shows that it was known to have five such conductive elements on a device.

Regarding claim 12 (that depends from claim 11), Chen teaches the first conductive element {470} is formed of metal, metal alloy, silicate, silicide, polysilicon, or amorphous silicon {column 5, lines 43-46}.

Regarding claim 13 (that depends from claim 11), Chen teaches the first supporting pillar {the pillar extending up from 150 between 470 and 476} and the insulating block {150 between 470 and 476} are formed of an undoped oxide {“USG” (column 7, lines 24-37)}.

Regarding claim 14 (that depends from claim 11), Chen teaches a first sealing layer {190}, wherein the first sealing layer {190} is positioned above the plurality of conductive elements {470, 476} and the supporting pillar {the pillar extending up from 150 between 470 and 476}.  

Regarding claim 15 (that depends from claim 14), Chen teaches the first sealing layer {190} is formed of silicon oxide, silicon nitride, spin-on glass, silicon oxynitride, or silicon nitride oxide {column 9, lines 17-20}.

Regarding claim 16 (that depends from claim 14), Rha shows that it was known to have the first sealing sealing layer {11} comprises a plurality of protrusions occupying top portions of the plurality of spaces {layer has protrusions that occupy top portions of the plurality of spaces}.  It would have been obvious to one of ordinary skill in the art to substitute the Rha sealing layer with protrusions for the Chen sealing layer as the substitution of one known element for another that yields predictable results to one of ordinary skill in the art would have been obvious.

Regarding claim 17 (that depends from claim 16), Rha teaches a bottom end of the plurality of protrusions {the portions of 11 extending downward} is lower than a top end of the plurality of first set conductive elements.

Regarding claim 18 (that depends from claim 11), Chen Figure 4C shows a width {at the bottom of 470} of the first space {484} is less than or equal to one-fourth of a 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Carpenter whose telephone number is (571)270-5140.  The examiner can normally be reached on Monday through Friday from 9AM to 5PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Robert K Carpenter/Primary Examiner, Art Unit 2826